Citation Nr: 0030871	
Decision Date: 11/28/00    Archive Date: 12/08/00

DOCKET NO.  99-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
sinusitis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1942 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.


FINDING OF FACT

The service-connected sinusitis has not resulted either in 
any incapacitating episodes requiring prolonged antibiotic 
treatment or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting. 


CONCLUSION OF LAW

The criteria for an (increased) compensable disability rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

A rating decision in September 1948 granted service 
connection for sinusitis and assigned a 10 percent rating.  
On a VA examination in August 1959, the diagnosis was 
sinusitis, not found.  A rating action in August 1959 reduced 
the evaluation to noncompensable effective in October 1959.  
The noncompensable rating has remained in effect to the 
present.

On a VA examination in September 1960, transillumination 
showed the antra and frontal sinuses were clear.  Normal 
aeration was reported on a paranasal sinus series.

In October 1998, B. S. M.D., reported that the veteran had 
been treated by him for several years with a long history of 
sinus and breathing problems.  The current examination 
revealed post nasal drainage.  The lungs were tight with 
course rales.  Dr. S. suggested a chest film, sinus films, 
and pulmonary function studies.

The veteran underwent a VA examination in November 1998.  He 
reported that he was last evaluated in the 1970's in Little 
Rock.  He gave a long history of sinus infections. He 
complained of intermittent pressure in the maxillary sinus 
region with drainage.  He used sodium chloride spray with 
slight relief.  He had pain primarily in the maxillary 
regions.  He constantly cleared his throat but stated his 
last antibiotic usage was many years ago.  He had increased 
symptoms with bad weather.  His only allergy was pepper.  

On examination, the veteran had slight tenderness to 
percussion of the maxillary sinus region.  There was no nasal 
congestion or drainage seen.  X-rays of the paranasal sinuses 
were normal.  The clinical impression was chronic sinusitis, 
not documented on history or physical examination.

A report of R. J. B., D. O., discloses that he saw the 
veteran in March 1999 with the complaint of a sinus problem 
in that he awoke with mucus in his throat.  He presented with 
the same-day history of facial pain and pressure associated 
with nasal congestion and posterior nasal drainage.  He had 
had a sore throat.  The nasal mucosa were injected and 
congested, and the frontal and maxillary sinus were tender to 
pressure and palpation.  The pertinent clinical impression 
was sinusitis.

In May 1999, Dr. S. reported that he had seen the veteran at 
that time with sinus congestion.  He had been out mowing and 
had developed congestion, drainage, and a productive cough.  
He stated the production was fairly clear.  He was on several 
medications.  The clinical assessments were sinusitis and 
mild bronchitis.  

Legal Analysis.

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the veteran has received a VA 
examination and was afforded opportunities for a personal 
hearing.  All pertinent medical records, including his 
private physician records, necessary to substantiate the 
claim have been obtained.  Therefore, the undersigned has 
determined that the VA has met the requirements for assisting 
the claimant mandated by the Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000).

The veteran's sinusitis is evaluated under Diagnostic Code 
6510 which provides that a noncompensable rating is assigned 
for sinusitis detected by x-ray only.  A 10 percent rating 
contemplates one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 

The Board has considered the veteran's contentions that he 
experiences non-incapacitating sinusitis episodes biweekly 
and incapacitating episodes of sinusitis two to three times a 
year, and that he requires treatment with antibiotics.  These 
contentions are not, however, confirmed by the current 
clinical record.  That record shows recent treatment for 
episodes of increased sinus symptoms characterized 
principally by sinus tenderness to pressure and palpation, 
nasal congestion and nasal drainage.  However, there is no 
current evidence of incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment or of three to six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  The frequency of the veteran's recent sinus 
episodes is less than three to six per year, and, further, 
these episodes are not associated with purulent discharge or 
crusting.  Accordingly, he does not meet the criteria for a 
compensable rating for sinusitis.  The evidence is not in 
relative equipoise, and the benefit of the doubt rule is not 
for application.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (2000).  In this case, there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular rating.


ORDER

Entitlement to an increased (compensable) rating for 
sinusitis is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

